Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The previous rejection is withdrawn.
Applicant’s arguments and amendments are entered.
A new search has been conducted.  A new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection of the claims. 
Allowable Subject Matter
The combination of both dependent claim 7 and dependent claim 8 together into claim 1 would be allowable over the prior art of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The effective filing date is 10-31-2014. 
Claims 1, 2 and 6 and 11, 12, and 16 and 20 are rejected under 35 U.S.C. sec, 103 as being unpatentable as obvious in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”) and in view of Chinese Patent Pub. No. CN 104049641 A1 to Yan et al, and the attached English Translation and in view of U.S. Patent No.: 10,489,870 B2 to Ali that was filed in 2012 (hereinafter “Ali”) and in view of Japanese Patent Application Pub. No.: JP 2017-534101 to Ganesh that was filed in 9-8-2014.

In regard to claim 1, 11 and 20, Gui discloses “…1.    A method of controlling an unmanned aerial vehicle (UAV) in an environment, comprising:
detecting, with aid of a sensor coupled to the UAV and while the UAV is in flight, a signal that is emitted from and uniquely identifying a locating marker;… controlling, with aid of the processor, the UAV to effect the sequence of actions according to a specified time interval included in the plurality of instructions,  (See page 199-201) (see page 211 where the uav can detect the infrared lamps as visual markers on the runway to determine the pose of the uav and the ideal trajectory and a landing sequence of the uav; see also page 213 where the trajectory of the uav Is controlled in the landing process from 0 to 32 minutes based on the visual markers; see also page 138 where a visual marker can be used to generate pitch and roll control and pose for a UAV which Inherently is a two step or sequence).
Gui Is silent but Yan teaches “...determining, with aid of a processor, a sequence of actions to control the UAV in response to a plurality of instructions encoded in the locating marker and communicated by the signal; and (See page 5 to page 6 where a pattern is used and captured to land and where the pattern is be used to land via a characteristic pattern that is captured using a computer vision camera in FIG. 3-4);”


Gui Is silent but Ali teaches  the UAV effects the sequence of actions”. (see paragraph 113-114 of the published publication);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of ALI and the disclosure of GUI since ALI teaches that the robot can have a wait time for the robot to interact with a human. For example, the robot can stop and wait for the human to provide an item for the robot to transport.  For example, the robot can also receive an instruction that it can be waived off after the wait time to go to a next pick up location. This aids in the relative position of the robot and a new path to pick up items similar to how a human would.  See col. 5, line 1-col. 7, line 30 of Ali.
“…controlling, with aid of the processor, the UAV to effect the sequence of actions according to a predetermined distance included in the plurality of instructions,
 the predetermined distance indicating a distance from the locating 
marker at which the UAV effects the sequence of actions”.  (see paragraph 60-70 where the drone scans 1. The user and 2. The qr code to keep a distance from the user and also 423 to provide a landing sequence of operations to deliver the package without hitting the user and by providing a stand off or safety zone distance and then in paragraph 70 the drone scans a landing marker 423 to use this to guide the drone to a landing from the marker 423); 
    PNG
    media_image1.png
    569
    789
    media_image1.png
    Greyscale
++
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Ganesh and the disclosure of GUI since Ganesh teaches that the UAV can 1. Scan a user’s face to keep away from the user and then 2. Scan a QR code and 3. Scan a floor code 423. This can provide a landing sequence for the drone to land the drone and drop the package and make sure that the user is not hit by the drone.  This can provide a safe and effective delivery system.  See paragraph 63-73 of Ganesh.

In regard to claim 2, and claim 12, Gui is silent but Ali teaches “.. “2.    The method of claim 1, wherein the plurality of instructions include a specified time interval, that indicates a wait time before the UAV effects the sequence of actions”.. (see paragraph 113-114 of the published publication);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of ALI and the disclosure of GUI since ALI teaches that the robot can have a wait time for the robot to interact with a human. For example, the robot can stop and wait for the human to provide an item for the robot to transport.  For example, the robot can also receive an instruction that it can be waived off after the wait time to go to a next pick up location. This aids in the relative position of the robot and a new path to pick up items similar to how a human would.  See col. 5, line 1-col. 7, line 30 of Ali.

 
Claims 3 and 13 are rejected under 35 U.S.C. sec, 103(a) as being unpatentable as obvious in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”) and in view of Chinese Patent Pub. No. CN 104049641 A1 to Yan et al, and the attached English Translation and in view of U.S. Patent No.: 10,489,870 B2 to Ali that was filed in 2012 (hereinafter “Ali”) and in view of U.S. Patent Application Pub, No.: US 2012/0029687 A1 to Hagen that was field in 2010 (hereinafter “Hagen”) and in view of Ganesh. 

In regard to claim 3 and claim 13, Gui is silent but Hagen teaches “… The method of claim 1, wherein the plurality of instructions encoded in the locating marker include at least one of an instruction that instructs the UAV to adjust of the UAV, an instruction that instructs the UAV to rotate payloads of the UAV, or an instruction that instructs the UAV to swap of the UAV.”. (see paragraph 51 where the article holder includes a barcode and a bar code scanner; see paragraph 53 where the barcode provides an indication of the location of the article for which the robot can obtain; see paragraph 80 where the robot can scan the identifier using an end of arm tool 402; see paragraph 70-71 where the code can be two dimensional bar codes for alignment, location and identification of the article so the robot is able to pick up the article; the code can also provide an indication of a size of the article; see paragraph 70-74 where the robot can scan to align itself with the code so it can grip and lift; see paragraph 75 and 91,96 where the robot can provide a column and row from the bar code of what article holder the items Located in or alternatively what is inside the article);
It would have been obvious for one of ordinary skill in the art to combine the teachings of Hager and the disclosure of GUI to use the barcode markers with active and passive RFID tags associated with an article to be retrieved and a robot. The robot can scan the markers and then be provided hints with 1. Where the article Is located; 2. What column the article is located; 3. What row the article is located on: 4. What is inside the article, and 5. How to align and grip to grab the article and then 

Claims 4 and 14 are rejected under 35 U.S.C. sec, 103 as being unpatentable as obvious in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”) and in view of Chinese Patent Pub. No. CN 104049641 A1 to Yan et al, and the attached English Translation and in view of U.S. Patent No.: 10,489,870 B2 to Ali that was filed in 2012 (hereinafter “Ali”) and in view of Ganesh.

In regard to claim 4 and claim 14, Gui discloses “…4.    The method of claim 1, wherein the plurality of instructions include multiple sets of instructions associated with the locating marker, and controlling the UAV to effect the sequence of actions comprises:
selecting a set of instructions from the multiple sets of instructions based on one or more parameters; and
controlling the UAV to effect the sequence of actions according to the set of instructions”. (See page 199-201) (see page 211 where the uav can detect the infrared lamps as visual markers on the runway to determine the pose of the uav and the ideal trajectory and a landing sequence of the uav; see also page 213 where the trajectory of the uav Is controlled in the landing process from 0 to 32 minutes based on the visual markers; see also page 138 where a visual marker can be used to generate pitch and roll control and pose for a UAV which Inherently is a two step or sequence).
Claims 5 and 15 are rejected under 35 U.S.C. sec, 103 as being unpatentable as obvious in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”) and in view of Chinese Patent Pub. No. CN 104049641 A1 to Yan et al, and the attached English Translation and in view of U.S. Patent No.: 10,489,870 B2 to Ali that was filed in 2012 (hereinafter “Ali”) and in further in view of United States Patent No.: 7,845,560  B2 to Emanuel et al. that was filed in 2005 (hereinafter “Emanuel”) and in view of Ganesh. 

    PNG
    media_image2.png
    776
    905
    media_image2.png
    Greyscale
In regard to claim 5 and claim 15, Gui is silent but Emanuel teaches “5.    The method of claim 4, wherein the one or more parameters include at least one of a user input (see FIG. 1 where the user provides , a time indicator provided by a clock of the UAV, a detected temperature, a detected amount of light, a detected motion, or a detected sound. ”, (See Col. 5, lines 1 -30 where the relative movement between the vehicle and the object markers and scanning of the barcodes on the ceiling may be used for a guidance response of a vehicle; see Col. 5, lines 9 for position and orientation information for the object).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of GUI with the teachings of Emanuel since Emanuel teaches that by using barcodes on a ceiling a very precise positional and rotational data may be calculated to move the vehicles with positional instructions that are highly accurate in the structure. This can be used to create a situation when the machines would not accidentally run over other objects and structure and improve safety using the bar codes and machine vision. See Col. 4, line 20 to Col. 5, line 30 and Col. 6, line 47-50 of Emanuel.

    PNG
    media_image3.png
    425
    1007
    media_image3.png
    Greyscale

6.    The method of claim 1, wherein the locating marker is adhered to an obstacle or a tracking target in the environment, and the method further comprises:
analyzing, with aid of the processor, the signal to determine a distance from the obstacle or the tracking target; and (see page 199 where the camera can scan the infrared lamps having a different emission and to determine an ideal landing site and parameters of the runway)

    PNG
    media_image4.png
    825
    509
    media_image4.png
    Greyscale
controlling, with aid of the processor, the UAV to effect the sequence of actions when the distance is within a predetermined distance, wherein the plurality of instructions include adjusting a direction, a speed, an altitude of the UAV to avoid the obstacle, or maintaining a relative distance between the UAV and the tracking target while the UAV is in flight”. (See page 199-201 and FIG. 6 where if the uav does not see the infrared lamps then the uav can maintain the scanning in blocks 1-4 and if so then the pose of the uav can be determined and the flight can be landed and the vehicle stopped according to the ideal landing pose and path in blocks 5-10 from the top);
Claims 7 and 17 are rejected under 35 U.S.C. sec, 103 as being unpatentable as obvious in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”) and in view of Chinese Patent Pub. No. CN 104049641 A1 to Yan et al, and the attached English Translation and in view of U.S. Patent No.: 10,489,870 B2 to Ali that was filed in 2012 (hereinafter “Ali”) and in further in view of U.S. Patent Application Pub. No.: US 2016/0005229 A1 to Lee et al. that was filed on 7-1-14 and in view of Ganesh. 

In regard to claim 7 and claim 17, Gui is silent but Lee teaches “7.    The method of claim 1, wherein the environment is an indoor environment (see paragraph 124) and the locating marker includes one or more features of the indoor environment, and wherein the one or more features include at least one of an opening, a doorway, a corner, a staircase, an incline, a decline, an obstacle, or an object”.  (see paragraph 183);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of LEE and the disclosure of GUI since LEE teaches that the robot can provide a marker to indicate where an object is located.   This can cause a map that is detailed and accurate.  See claims 1-13 and paragraph 183 and Lee.

Claims 8 and 18 are rejected under 35 U.S.C. sec, 103 as being unpatentable as obvious in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”) and in view of Chinese Patent Pub. No. CN 104049641 A1 to Yan et al, and the attached English Translation and in view of U.S. Patent No.: 10,489,870 B2 to Ali that was filed in 2012 (hereinafter “Ali”) and in further in view of U.S. Patent Application Pub. No.: US 2007/0090197A1 to Senda et al. that was filed in 2005 and which is assigned to Denso and in view of Ganesh. 

In regard to claim 8 and claim 18, Gui is silent but Senda teaches “…8.    The method of claim 1, wherein the locating marker is a dynamic marker that is changeable automatically, semi-automatically, or manually.  (see paragraph 190 where the qr code can be changed to be more readable) 


Claims 9-10 and 19 are rejected under 35 U.S.C. sec, 103 as being unpatentable as obvious in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”) and in view of Chinese Patent Pub. No. CN 104049641 A1 to Yan et al, and the attached English Translation and in view of U.S. Patent No.: 10,489,870 B2 to Ali that was filed in 2012 (hereinafter “Ali”) and in view of Ganesh.
In regard to claim 9 and 19, Gui discloses “9.    The method of claim 1, wherein the sensor comprises at least one of an acoustic sensor, an ultrasonic sensor, a LiDAR sensor, a vision sensor, or a WiFi sensor”. (see page 199 where the camera can scan the infrared lamps having a different emission and to determine an ideal landing site and parameters of the runway)

    PNG
    media_image4.png
    825
    509
    media_image4.png
    Greyscale
 (See page 199-201 and FIG. 6 where if the uav does not see the infrared lamps then the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of ALI and the disclosure of GUI since ALI teaches that the robot can have a wait time for the robot to interact with a human. For example, the robot can stop and wait for the human to provide an item for the robot to transport.  For example, the robot can also receive an instruction that it can be waived off after the wait time to go to a next pick up location. This aids in the relative position of the robot and a new path to pick up items similar to how a human would.  See col. 5, line 1-col. 7, line 30 of Ali.

Gui discloses “10.    The method of claim 1, wherein the signal comprises at least one of an acoustic signal, a visual signal, an RFID signal, a radio signal, or a WiFi signal”. (see page 199 where the camera can scan the infrared lamps having a different emission and to determine an ideal landing site and parameters of the runway);


    PNG
    media_image4.png
    825
    509
    media_image4.png
    Greyscale
 (See page 199-201 and FIG. 6 where if the uav does not see the infrared lamps then the uav can maintain the scanning in blocks 1-4 and if so then the pose of the uav can be determined and the flight can be landed and the vehicle stopped according to the ideal landing pose and path in blocks 5-10 from the top)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of ALI and the disclosure of GUI since ALI teaches that the robot can have a wait time for the robot to interact with a human. For example, the robot can stop and wait for the human to provide an item for the robot to transport.  For example, the robot can also receive an instruction that it can be waived off after the wait time to go to a next pick up location. This aids in the relative position of the robot and a new path to pick up items similar to how a human would.  See col. 5, line 1-col. 7, line 30 of Ali.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668